Citation Nr: 1804322	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  17-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral tinea pedis.

2.  Entitlement to service connection for bilateral tinea pedis.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for pes planus.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, adjustment disorder, and depression.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, adjustment disorder, and depression.

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for alcohol use disorder.

8.  Entitlement to service connection for alcohol use disorder.

9.  Entitlement to an effective date earlier than July 14, 2016 for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to January 1964, with subsequent service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is of record.

The RO considered service connection for PTSD denied, but because the submission of new and material evidence is a jurisdictional requirement the Board itself must address this question de novo.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Here, after reopening the claim, the Board expands the issue to include any acquired psychiatric disorder diagnosed since the claim was presented.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was generally raised by the Veteran in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  The Board notes that there is no active rating issue currently on appeal to which the assertions of unemployability could attach, and this case is distinguishable from the precedent set in Rice v. Shinseki, 22 Vet. App. 447 (2009) (declaring that a TDIU that arises during a rating appeal becomes part of the rating issue).

The issue(s) of entitlement to service connection for bilateral tinea pedis; entitlement to service connection for bilateral pes planus; entitlement to service connection for an acquired psychiatric disorder; and entitlement to service connection for alcohol use disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Evidence received since the September 1998 rating decision regarding tinea pedis is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.

2.  Evidence received since the September 1998 rating decision regarding pes planus is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.

3.  Evidence received since the July 2014 rating decision regarding an acquired psychiatric disorder, originally claimed as PTSD, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.

4.  Evidence received since the July 2014 rating decision regarding alcohol use disorder is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.

5.  There is no indication that the Veteran sought benefits for tinnitus prior to his formal claim in July 2016.


CONCLUSIONS OF LAW
1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinea pedis.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, adjustment disorder, and depression.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.
4.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection alcohol use disorder.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.

5.  The criteria for entitlement to an effective date earlier than July 14, 2016 for service-connected tinnitus have not been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he is entitled to service connection for bilateral tinea pedis (originally claimed as residuals of a cold injury and onychomycosis); bilateral pes planus (originally claimed as residuals of a cold injury and now claimed as foot pain); an acquired psychiatric disorder, including PTSD, anxiety disorder, adjustment disorder, and depression; and alcohol use disorder.  However, as detailed below, each of these claims were previously denied in a final decision.  See 38 U.S.C. §§ 5108, 7103; 38 C.F.R. § 3.156.  The Veteran asserts that new and material evidence exists relating to an unestablished fact necessary to substantiate each of the claims and raises a reasonable possibility of substantiating the claims.  The Veteran also contends that he is entitled to an effective date earlier than July 14, 2016 pertaining to his service-connected tinnitus, as he claims to have experienced tinnitus since his active duty service.  

I.  New and Material Evidence

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it at least triggers the duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117.  The Court further noted that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of the existence of new and material evidence alone and must not be an outcome-based decision."  Id. at 121.

A.  Tinea Pedis

The Veteran's claim for entitlement to service connection for tinea pedis was originally denied in a September 1998 rating decision.  The Veteran did not appeal the decision, and therefore it became a final decision.  See 38 U.S.C. §§ 5108, 7103; 38 C.F.R. § 3.156.  

An August 2006 rating decision denied further adjudication of the issue, finding that no new and material evidence had been presented.  The Veteran filed a notice of disagreement with that decision, but did not appeal a February 2008 Statement of Case confirming the August 2006 denial.  The November 2016 rating decision represents the most recent decision concerning the issue of entitlement to service connection for tinea pedis.

The evidence received since the September 1998 rating decision includes medical records related to the Veteran's post-service treatment for tinea pedis dated prior to that which was previously available in the record.  He claimed that he experienced symptoms of tinea pedis since active duty and that his symptoms have continued over the years.  The medical records support the Veteran's contention of ongoing symptoms since service and are competent evidence of an unestablished fact in this case-a link between service and his current disabilities.  The Board finds that the medical records are both new and material as they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim for service connection for tinea pedis is granted.

B.  Pes Planus 

The Veteran's claim for entitlement to service connection for pes planus was originally denied in a September 1998 rating decision.  The Veteran did not appeal the decision, and therefore it became a final decision.  See 38 U.S.C. §§ 5108, 7103; 38 C.F.R. § 3.156.  

An August 2006 rating decision denied further adjudication of the issue, finding that no new and material evidence had been presented.  The Veteran filed a notice of disagreement with that decision, but did not appeal a February 2008 Statement of Case confirming the August 2006 denial.  The issue of entitlement to service connection for pes planus was again denied in a July 2014 rating decision, finding no new and material evidence had been presented.  The Veteran did not appeal that decision.  The November 2016 rating decision represents the most recent decision regarding the issue of entitlement to service connection for pes planus.

The evidence of record at the time of the September 1998 rating decision included service treatment records, clinical records from various VA and private medical providers dating from January 1979, a VA examinations and medical opinion dated in June 1998.  The June 1998 VA examination diagnosed the Veteran with mild bilateral pes planus, therefore only the questions of an in-service incident and a causal with active duty service were at issue.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a)  In the September 1998 decision, the RO denied his claim on the basis that there was no indication in his service treatment records of any cold injury or treatment for pes planus.  
The evidence received since the September 1998 rating decision includes medical records related to the his post-service treatment for pes planus and an indication from the Veteran that his pes planus is the result of a delay in being provided arctic boots to wear while stationed in Greenland.  He claimed that he wore "low-quarters," which are a non-insulated dress shoe, when he initially arrived in Greenland because they did not have boots in his size available.  He indicated that he began to experience problems with his feet at this point.  The Veteran further claims that in a documented attack while on active duty in Omaha, Nebraska, his attackers hit his feet causing additional damage.  The Board finds that the lay evidence and medical records documenting details of the treatment the Veteran received after being attacked in Nebraska, as well as the lay statement by the Veteran concerning a delay in being provided adequate footwear in Greenland, are both new and material as they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim for service connection for pes planus is granted.

C.  Acquired Psychiatric Disorder

The Veteran was originally denied service connection for an acquired psychiatric condition, claimed as PTSD, in a July 2014 rating decision, which he did not appeal.  Therefore, it is a final decision.  See 38 U.S.C. §§ 5108, 7103; 38 C.F.R. § 3.156.  The November 2016 rating decision represents the most recent decision regarding the issue of entitlement to service connection for PTSD.

The evidence of record at the time of the July 2014 rating decision included the Veteran's service treatment records, clinical records from various VA and private medical providers, a VA psychiatric examination from February 2014, and statements by the Veteran.  The Veteran was also afforded a subsequent VA examination in November 2016 prior to the November 2016 decision confirming denial of the claim.  In its decision, the RO found that the weight of the evidence was against a finding that the Veteran had a current diagnosis of PTSD or any other acquired psychiatric disorder.  VA subsequently received records documenting VA psychiatric treatment in January 2017 which stated that the Veteran did not have a diagnosis of PTSD, but the treating psychologist did indicate a diagnosis of adjustment disorder under DSM-5 standards.  The Board finds that this medical evidence is both new and material as it raises a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, adjustment disorder, and depression is therefore granted.

D.  Alcohol Use Disorder

The Veteran was originally denied service connection for alcohol use disorder (referred to as alcoholism) in a November 2007 rating decision, which he did not appeal.  Therefore, it is a final decision.  See 38 U.S.C. §§ 5108, 7103; 38 C.F.R. § 3.156.  The November 2016 rating decision represents the most recent decision regarding the issue of entitlement to service connection for alcohol use disorder.

The evidence of record at the time of the November 2007 rating decision included the Veteran's service treatment records and clinical records from various VA and private medical providers.  In an April 2017 Statement of Case affirming its November 2007 decision, and subsequent November 2016 affirmation of that decision, the RO noted that a claim for entitlement to service connection for alcohol use disorder may only be granted as secondary to a service-connected condition.  The record indicates that the Veteran has a diagnosis of alcohol use disorder, and that he claims his alcohol use disorder is related to active duty service, including as secondary to military sexual trauma and an acquired psychiatric disorder.  As noted above, the issue of entitlement to an acquired psychiatric disorder, to include PTSD, anxiety disorder, adjustment disorder, and depression, has been reopened.  The Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder may have an impact on, and is inextricably intertwined with, the issue of entitlement to service connection for alcohol use disorder.  Accordingly, the issue of entitlement to service connection for alcohol use disorder is also reopened.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

II.  Earlier Effective Date for Tinnitus

The Veteran contends that he is entitled to an effective date earlier than July 14, 2016 pertaining to his service-connected tinnitus.  He claims that his service-connected hearing loss and tinnitus stem from the same in-service acoustic trauma, and therefore believes that the effective date for tinnitus should be the same as the effective date for his hearing loss.

The Veteran was granted service connection for "otitis media, left" and "defective hearing" in a November 1966 rating decision.  That decision did not adjudicate the issue of entitlement to service connection for tinnitus (inasmuch as it had not been raised either by the Veteran or the record).  Additional rating decisions in March 1968, July 1971, March 1979, March 1991, June 1992, April 1993, September 1998, July 2014, as well as Board decisions in December 1971 and April 1972, all related to the Veteran's service-connected recurrent otitis media and hearing loss, but none of these discussed tinnitus (as it was still not raised by the Veteran).

The Veteran filed a claim for bilateral tinnitus (ringing in the ears) in July 2016.  He was subsequently granted service connection in a November 2016 rating decision based upon the results of a September 2016 VA examination.  The Veteran was assigned a 10 percent disability rating effective July, 14 2016, i.e., the date of his formal claim.  Although the Veteran made no formal claim for hearing loss prior to July 2016, the record indicates that in a January 1991 VA C & P examination related to the Veteran's claim regarding the evaluation of his service-connected otitis media, the examiner noted that he indicated symptoms of occasional tinnitus.  There is no indication from the record that the Veteran complained of tinnitus or tinnitus-related symptoms prior to January 1991.

Prior to March 24, 2015, VA accepted informal claims for benefits.  As then in effect, under 38 C.F.R. § 3.155 any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the Veteran to seek benefits must be demonstrated.  See Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998), Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  See Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

To any extent that the Veteran may be arguing that medical records may have constituted an informal claim for tinnitus, the Board notes that treatment records or examination reports may only be considered as an informal claim when such reports relate to examination or treatment of a disability for which service connection has previously been established (i.e., an increased rating claim), or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157.  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable, none of which apply in this case.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

The Board finds that the Veteran did not provide any indication that he sought benefits for tinnitus prior to his formal claim in July 2016.  The record does not indicate any complaints of tinnitus or tinnitus-related symptoms prior to January 1991, and the mere mention of occasional tinnitus in the Veteran's January 1991 VA examination does not give rise to an informal claim for benefits.  Service connection was not established for tinnitus until July 2016, and no claim exists where compensation for tinnitus was previously disallowed prior to the July 2016 grant of service connection.

Accordingly, the record does not indicate that the Veteran claimed entitlement to service connection for tinnitus prior to July 14, 2016, and entitlement to an earlier effective date is denied.


ORDER


The issue of entitlement to service connection for bilateral tinea pedis is reopened.

The issue of entitlement to service connection for bilateral pes planus is reopened.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, adjustment disorder, and depression, is reopened.

The issue of entitlement to service connection for alcohol use disorder is reopened.

Entitlement to an effective date earlier than July 14, 2016 for service-connected tinnitus is denied.


REMAND

After a review of the record, the Board finds that a remand is necessary for the remaining issues on appeal, in order to fully satisfy VA's duty to assist.

First, a remand is necessary to obtain new VA medical opinions regarding the issues of entitlement to service connection for tinea pedis and pes planus.  Treatment records show that the Veteran has a current diagnosis for each disorder, but available opinions do not include an adequate determination regarding the etiology either disorder.  Therefore, new opinions based upon all evidence of record now available are required in order to determine if a nexus for either condition exists between any claimed in-service incident or onset of the symptoms during service and his currently diagnosed disorders.

A remand is also required in order to conduct an additional VA examination of any currently diagnosed acquired psychiatric disorder, to include PTSD, anxiety disorder, adjustment disorder, and depression.  The Veteran's most recent VA psychiatric examination indicated that the Veteran had no diagnosable psychiatric disorder under the DSM-IV or DSM-5 standards, aside from his previously diagnosed alcohol use disorder.  However, subsequent VA psychiatric treatment records diagnosed the Veteran with adjustment disorder under the DSM-5.  Therefore, an additional examination is necessary to resolve any conflict that might exist between the medical evidence of record, and to determine if any currently diagnosed acquired psychiatric disorder is related to active duty military service.  The examiner should also render an opinion, if appropriate, determining whether the Veteran's alcohol use disorder is etiologically connected to any diagnosed acquired psychiatric disorder that is related to active military duty.  

The Board notes that the Veteran took issue with the results of the November 2016 VA examination in a June 2017 statement.  Specifically, he stated that the examiner's opinion was inadequate because the examiner indicated that "testing results for mental health diagnosis were not 'valid.'"  In the November 2016 VA examination report, the examiner stated that the Veteran's responses to a requested Psychological Testing Report given in connection with the examination indicated that his statements were not credible, as the Veteran's response set was invalid for total items, affective impairment, and neurological impairment.  The duty to assist is a two-way street; if the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, it is essential that the Veteran cooperate in any testing administered by the examiners. 

The AOJ should also obtain any outstanding VA treatment records and request that the Veteran provide the details concerning any outstanding private treatment records related to the issues being decided herein.  The AOJ should have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.  

3.  After associating all outstanding records with the claims file, the AOJ should obtain an opinion from an appropriate VA examiner to determine the nature and etiology of the Veteran's diagnosed tinea pedis and pes planus.  The entire claims file should be made available to the examiner for review in conjunction with the examination, and notation that such a review has taken place should be in the examination report.  Any indicated tests or studies should be performed.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., 50% or greater) that his tinea pedis was caused or aggravated by active duty military service.  The examiner should specifically address the Veteran's lay statements regarding tinea pedis and treatment records from prior to 1990 concerning the condition.  

The examiner is also asked to offer an opinion as to whether it is at least as likely as not (i.e., 50% or greater) that the Veteran's pes planus was caused or aggravated by active duty military service .  The examiner should specifically address his contention that wearing "low-quarter" shoes prior to being provided arctic boots while in Greenland caused or contributed to his pes planus.

4.  The AOJ should then schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD, anxiety disorder, adjustment disorder, and depression.  The entire claims file should be made available to the examiner for review in conjunction with the examination, and notation that such a review has taken place should be in the examination report.  Any indicated tests or studies should be performed.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., 50% or greater) that any currently diagnosed acquired psychiatric disorder was caused or aggravated by active duty military service.  The examiner should assume that the Veteran's reported military sexual trauma is valid.  

If an acquired psychiatric disorder is found to be related to the his active duty military service, the examiner should also specifically address whether the Veteran's diagnosed alcohol use disorder is at least as likely as not caused or aggravated by any such disorder.

A clear explanation based on specific facts for the case as well as relevant medical principles is needed.  The examiners are reminded that the Veteran is competent to attest to matters of which he has first-hand knowledge, including the equipment provided to him during military service.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  The AOJ should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished an SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


